Citation Nr: 1433786	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-28 455	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder. 

3.  Entitlement to an initial disability rating higher than 60 percent for coronary artery disease.

4.   Entitlement to an initial disability rating higher than 40 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the local jurisdiction of the Atlanta, Georgia RO.

The August 2010 rating decision denied service connection for hypertension; and denied service connection for an acquired psychiatric disorder, which the RO identified as nerves, anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO granted service connection for coronary artery disease and for type II diabetes mellitus, assigning these disabilities ratings of 10 and 20 percent, respectively, effective from the date of claim on September 14, 2009.

In a September 2013 rating decision, the Atlanta RO increased the assigned ratings for coronary artery disease and for type II diabetes mellitus, to 60 and 40 percent, respectively, effective from September 14, 2009.  As these ratings do not constitute a full grant of benefits sought for each disability, these claims remain on appeal.

The claim of service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC.

 
FINDINGS OF FACT

1.  Hypertension is etiologically related to the Veteran's type II diabetes mellitus.

2.  Since the award of service connection, the Veteran's coronary artery disease has not resulted in: chronic congestive heart; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent; or a history of myocardial infarction documented by laboratory tests.

3.  Since the award of service connection, the Veteran's type II diabetes mellitus has required insulin, restricted diet, and regulation of activities; and is not productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an initial rating higher than 60 percent for coronary artery disease have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (2013).

3.  The criteria for an initial rating higher than 40 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the service connection claim, several letters dated between October 2009 and January 2012 satisfied the duty to notify provisions.  The Veteran was informed of the information and evidence necessary to substantiate a claim of service connection, including on a secondary basis.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in an August 2013 statement of the case.

Regarding the initial rating claims, these appeals arise from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, and VA and private medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  VA examinations were conducted in April 2010, April 2012, and July 2013; the record does not reflect that these examinations are inadequate for rating purposes. 

The examination reports and accompanying medical opinions are adequate for deciding the claim of service connection for hypertension as the opinions include sufficient explanation based on the Veteran's history and physical examination.  The examination reports are also adequate for evaluating the Veteran's service-connected disabilities in the context of the rating criteria.  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. Service Connection for Hypertension

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as a cardiovascular-renal disease including hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease), Note 1, provides a definition of hypertension for VA, at least for rating purposes.  Note 1 states that for VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Facts and Analysis

In an August 2009 medical record form titled "physician's statement", the Veteran's private treating physician, Dr. Amit Dua, stated that the Veteran has received treatment for high blood pressure in his facility and had been diagnosed with hypertension.  Dr. Dua marked a box indicating that the condition could have as likely as not been caused or aggravated by the Veteran's active duty service.

During an April 2010 VA examination for diabetes mellitus, the examiner noted that diabetes is well known to cause microvascular complications.  At the time the examiner stated that Veteran did not have evidence of nephropathy but indicated there was an indication of kidney damage.

During an April 2012 VA general examination, the examiner diagnosed hypertension and kidney conditions, as well as diabetes mellitus.  During an April 2012 VA kidney examination, the examiner diagnosed a kidney condition of nephrosclerosis, a disease of the kidneys resulting from sclerosis of the small blood vessels of the kidneys.  During an April 2012 VA examination for hypertension, the examiner diagnosed hypertension and recorded blood pressure readings consistent with the diagnosis.

During an April 2012 VA examination for diabetes mellitus, the examiner diagnosed diabetes mellitus type II.  The examiner recorded findings that the Veteran had renal disease, which was at least as likely as not permanently aggravated by diabetes mellitus.  Significantly, the examiner indicated that the Veteran had hypertension, which was at least as likely as not due to his diabetes mellitus.

The report of a July 2013 VA examination for hypertension shows a diagnosis of hypertension since 1981.  After describing the medical history and findings, the examiner opined that the Veteran's hypertension was less likely as not proximately due to or resulting from the diabetes mellitus conditions.  As rationale the examiner stated that there was no direct pathophysiological relationship between hypertension and diabetes mellitus, and that there were no medical records showing such relationship.  The examiner opined that the Veteran's hypertension was most likely an idiopathic hypertension that had no identifiable cause, a condition that most commonly affects 95 percent of patients with hypertension.

The evidence is in equipoise as to the likelihood that the Veteran's hypertension is proximately due to the Veteran's service-connected type II diabetes mellitus to include a pathophysiological relationship with the service-connected diabetic nephropathy, which of course has been shown to be related to the Veteran's type II diabetes mellitus.  According to published material of the National Institutes of Health, diabetic nephropathy is a known etiological agent for hypertension, which is highly prevalent in patients with diabetic nephropathy.  See Hypertension in Diabetic Nephropathy: Epidemiology, Mechanisms, and Management at: http://www.ncbi.nlm.nih.gov/pubmed/21224028 (Last visited July 25, 2014).  

As the evidence overall is in equipoise, when reasonable doubt is resolved in the Veteran's favor, the Board finds that his hypertension is etiologically related to his service-connected type II diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for hypertension is warranted on a secondary basis.  See 38 C.F.R. § 3.310.

III. Initial Ratings

General Legal Criteria

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Specific Legal Criteria, Facts and Analysis

Coronary Artery Disease

Effective from the date of the award of service connection, the Veteran's service-connected coronary artery disease is evaluated as 60 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, the criteria for the next higher rating, 100 percent, requires documented coronary artery disease resulting in chronic congestive heart failure, or; work-load of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

If there is a myocardial infarction (documented by laboratory tests) within three months prior to the award of service connection, then during and for three months following the myocardial infarction, a 100 percent rating is assignable; and thereafter the disability is rated on equivalent criteria to that under Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 7006.

An April 2010 VA examination for diabetes mellitus shows that an echocardiogram showed normal ejection fraction, which was 55 to 60 percent.

The report of an April 2012 VA examination for heart conditions shows that the Veteran had been diagnosed in 2012 with heart block, which is an impairment of conduction of impulses in heart excitation, either permanent or transient.  See Dorland's Illustrated Medical Dictionary 227 (32nd ed. 2012).  

The Veteran reported a history in which he denied any known heart disease.  He had not had a coronary event or intervention.  He denied exertional shortness of breath.  He did have a history of hypertension with no known complications.  He reported that cardiac work-ups including nuclear testing had been negative.  

The April 2012 VA examination report specifically records findings that: the Veteran did not have any heart conditions defined as ischemic heart disease; continuous medication was not required; he had not had a myocardial infarction; he did not have congestive heart failure; he did have a cardiac arrhythmia-a II degree atrioventricular block; he had no heart valve condition, infectious cardiac condition, pericardial adhesions; and he had not had any procedures or other hospitalizations for treatment of the heart. 

On physical examination, the heart rate was 84 beats per minute, and the rhythm was regular.  Heart sounds were normal.  Peripheral pulses were normal and there was no peripheral edema.  Diagnostic test findings included no evidence of cardiac hypertrophy or cardiac dilatation.  EKG results showed arrhythmia described as 2nd degree AV Block, and PCVs (premature ventricular contractions (a cardiac arrhythmia)).  Chest X-ray examination was normal.  

METs findings based on interview in March 2012 showed findings that dyspnea resulted at a level of more than 3 and up to 5 METs.  The examiner estimated that 50 percent of the METs level limitation was due solely to the heart condition; and other non-heart conditions limiting the METs level included chronic kidney disease, which contributed 50 percent to the effect on METs level.  The examiner opined that the Veteran's heart condition did not impact his ability to work.

A July 2013 VA examination for ischemic heart disease shows that coronary artery disease was diagnosed in 1990.  There was no history of percutaneous coronary intervention; coronary bypass surgery; heart transplant; or implanted pacemaker.  The Veteran had a history of myocardial infarction in August 2006.  The report indicates that the Veteran did not have chronic congestive heart failure; and that the Veteran had not had an episode of an acute congestive heart failure.  

METs findings based on interview showed findings that dyspnea resulted at a level of more than 3 and up to 5 METs.  There was evidence of cardiac dilatation.  

The left ventricular ejection fraction findings from a July 2013 echocardiogram included dilated left ventricle, systolic function at lower limits of normal, and an ejection fraction of 50-55 percent.  EKG showed sinus arrhythmia with PSVC (paroxysmal supraventricular tachycardia), Q waves and T waves. 

The examiner opined that the Veteran's heart disease did impact his ability to work, due to fatigue, dyspnea, dizziness and shortness of breath with physical exertion. 

In summary, the clinical findings as applied to the rating criteria show that the Veteran's coronary artery disease has not resulted in criteria necessary for a rating higher than 60 percent at any point since the award of service connection.  The findings, as described above, show that the disability has not resulted in: chronic congestive heart; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Review of the record shows no history of a myocardial infarction documented by laboratory tests within any period beginning less than three months prior to the award of service connection.  
 
The preponderance of the evidence is against the claim for an initial disability rating higher than 60 percent for coronary artery disease; there is no doubt to be resolved; and an initial disability rating higher than 60 percent for coronary artery disease is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Type II Diabetes Mellitus

Effective from the date of the award of service connection, the Veteran's service-connected type II diabetes mellitus is evaluated as 40 percent disabling under Diagnostic Code 7913.

Under this code, a 40 percent rating is assigned if diabetes requires insulin, a restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  A higher 60 percent rating is assigned if this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is assigned if this condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

The following notes apply to 38 C.F.R. § 4.119, Diagnostic Code 7913. Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id. 

Service connection is in effect, and separate compensable ratings assigned, for the following disabilities as related to the type II diabetes mellitus: (1) coronary artery disease; (2) diabetic nephropathy; (3) diabetic papilledema and retinopathy, bilateral eyes; (4) peripheral neuropathy, right lower extremity associated with type II diabetes mellitus; (5) peripheral neuropathy, left lower extremity associated with type II diabetes mellitus; and (6) erectile dysfunction associated with type II diabetes mellitus (assigned a noncompensable, zero percent schedular rating and special monthly compensation on account of loss of use of a creative organ).  See 38 C.F.R. § 4.119 , Diagnostic Code 7913, Note (1).  

Except for the coronary artery disease evaluated above, the ratings for the compensable complications of diabetes are not on appeal because the Veteran did not appeal from the August 2010 and September 2013 rating decisions that granted service connection and assigned initial ratings.  These compensable complications of diabetes are separately rated and are not considered in the evaluation of the Veteran's type II diabetes, unless they are part of the criteria used to support a 100 percent evaluation.  Id.

An April 2010 VA examination for diabetes mellitus shows that the veteran reported he had never been hospitalized for diabetes and he denied any diabetic ketoacidosis, hyperosmolar syndrome, or severe hypoglycemia.  He did not have to adjust or restrict his activities to control his sugars.  Other history and findings involved the separately service-connected conditions not on appeal or part of this section of the decision. 

An April 2012 VA examination shows a history of diagnosis of diabetes mellitus type II in 1985.  The medical history shows that treatment consisted of prescribed oral hypoglycemic agents and prescribed insulin with one injection per day; the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  The report shows that the Veteran was not required to visit his provider for any ketoacidosis or hypoglycemic reactions, and that the Veteran had had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran had not had progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The report records that complications of diabetes mellitus included diabetic retinopathy.  The report records that the Veteran had the following conditions that were at least as likely as not due to diabetes mellitus: cardiac conditions and hypertension.  The examiner opined that the diabetes mellitus did not impact the Veteran's ability to work.

A July 2013 VA examination for diabetes mellitus shows a diagnosis of diabetes mellitus type II.  The medical history shows that the condition was managed by restricted diet, and that the Veteran was prescribed oral hypoglycemic agents and prescribed insulin with one injection per day.  The Veteran is required to regulate activities as part of the medical management of the disease.  The Veteran reported he must avoid strenuous activities that would raise his stress levels and adversely affect blood sugars or increase chance of hypoglycemic episodes.

The report records that the Veteran visits his provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  He reported he had had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The report records that the Veteran had not had progressive unintentional weight loss attributable to diabetes mellitus, but he reported he had had progressive loss of strength due to his diabetes mellitus.  Complications noted were diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, and renal disease.  The examiner opined that the Veteran's diabetes mellitus and complications of that disease did impact his ability to work due to generalized fatigue with physical exertion.

In summary, the Veteran's type II diabetes mellitus does require insulin, and more recently requires a restricted diet and regulation of activities.  However, since the award of service connection, the Veteran's type II diabetes mellitus has not involved episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, and has not required at least twice monthly visits to a diabetic care provider.

The level of impairment in the diabetes mellitus, type II, has been relatively stable since the award of service connection, or at least has never been worse than what is warranted for the 40 percent rating already assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim for an initial disability rating higher than 40 percent for type II diabetes mellitus; there is no doubt to be resolved; and an initial disability rating higher than 40 percent for type II diabetes mellitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Conclusions

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
  
The Veteran has not described any unusual or exceptional features associated with his coronary artery disease or type II diabetes mellitus at any time during the pending claim since the effective date of service connection in July 2009.  The rating criteria are therefore adequate to evaluate these disabilities as the manifested symptoms are contemplated by the criteria, and referral for consideration of extraschedular rating is not warranted. See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111. 

A discussion of the issue of entitlement to a total rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is moot because a total rating is in effect from the date of the grant of service connection for coronary artery disease and type II diabetes mellitus, and a TDIU was also awarded based on a combination of these disabilities and other service-connected disabilities.



ORDER

Service connection for hypertension is granted.

An initial disability rating higher than 60 percent for coronary artery disease is denied.

An initial disability rating higher than 40 percent for type II diabetes mellitus is denied.


REMAND

Throughout the appeal the Veteran has asserted that he has an acquired psychiatric disorder he has described as nerves or anxiety.  

In a statement titled "Physician's Statement", dated in August 2009, the Veteran's treating private physician, Dr. Dua, addressed a "medical condition claimed to be service-connected: nerves/anxiety."  He stated that the Veteran has received treatment at their facility, Cumming Family Medicine, and was diagnosed with generalized anxiety disorder.  Dr. Dua further indicated that he had reviewed the Veteran's service medical records and "feel that [the] condition is related to the current diagnosis."  Treatment records from Dr. Dua's office show treatment for various physical medical complaints and conditions.

Subsequently, the report of a July 2013 VA examination for mental disorders by a VA doctor of psychology contains responses to a VA Disability Benefits Questionnaire.  In that questionnaire, the examiner indicated that the Veteran had not been diagnosed with a mental disorder; and she summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses, as having no mental disorder diagnosis.  The examiner remarked that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner indicated that her clinical findings came from her review of the claims file records and an interview of the Veteran.  

The report of the July 2013 VA examination for mental disorders is not wholly sufficient for deciding the claim because the examiner's diagnosis and opinion was based in part on the inaccurate premise that the Veteran had not previously been diagnosed with a mental disorder.  However, the basis for that diagnosis of generalized anxiety disorder by Dr. Dua is unclear, given the absence otherwise of pertinent treatment records.  

An examination is necessary to clarify whether there is a present acquired psychiatric disorder, and if so, to obtain an opinion as to the likelihood the etiology of such disorder is related to service or to a service-connected disability.  A new examination and opinion are required and the file should be updated with any recent and relevant medical records.  

Accordingly, this issue is REMANDED for the following actions:
 
1.  Obtain any recent, relevant, and non-duplicative VA or private records of treatment for psychiatric problems.  

2.  Then, schedule the Veteran for a VA psychiatric examination.  The examiner must review the entire claims file, including an electronic files.  Administer all necessary testing such as psychometric testing.  Document any past or current mental health treatment.  Comment on the significance of any reported prior mental health assessments with respect to symptoms, occupational history, social history, global assessment of functioning, or diagnosis, to include Dr. Dua's August 2009 statement.

Based upon the claims file review, the history presented by the Veteran during examination, and the examination findings, the examiner must render a multi-axial diagnosis and, for any diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  If any symptoms are clearly delineated as being attributable to a non-psychiatric/mental disorder, this should be noted in the report(s).  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is caused, or aggravated, by a service-connected disability.

All opinions must be supported in the report by a detailed rationale.

3.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


